DETAILED ACTION
This is in response to amendment filed on December 9, 2021. Claims 1-14 have been cancelled. Claims 15-34 are pending.
Priority
Claiming of priority is hereby formally acknowledged and granted. The priority has been perfected with the copy of the priority document filed 03/26/2015.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2021 has been entered. 
Response to Arguments
Applicant's arguments regarding the amended limitations “receiving a processing key derived at the computer by using a first one-way function using at least secret information” and   “converting one or more parts of data in a permanent memory of the user unit by using the same second one-way function that uses the received processing key” (response 12/09/2021, pages 5-11) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David Owen, Reg. No. 43,344 on December 17, 2021.
The application has been amended as follows: 
Claim 29.  (Currently amended) A user unit comprising: 
a communication interface to receive a processing key derived at a computer by using a first one-way function using at least secret information and at least one specific datum converted at the computer based on a second one-way function using the processing key;
a permanent memory to store data;
a conversion module to convert one or more parts of data in the permanent memory, using the second one-way function that uses the processing key received from the computer; and 
a comparison module to compare the received converted at least one specific datum received from the computer with converted data from the conversion module;
wherein the user unit is configured to provide a search result based on the comparison by the comparison module.
Allowable Subject Matter
Claims 15-34 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 15 and 29, the closest art Gladwin et al. (US 2012/0198197 A1) disclose a method comprising: receiving, by user unit, in said central authority, a processing key based on secret data information (¶[0051]-[0052] and [0088], Gladwin, i.e., receiving encoded segment slices for storage translate DSN memory address into a local physical storage), the key derivation function is one-way function (¶[0051]-[0052] and [0074], Gladwin, i.e., wherein the manipulating pre-slice in accordance with the type of manipulation such as secure hash. Please notes that the secure hash is one-way function); Converting, by the user unit, using one-way function and said processing key (¶[0070] and [0147], Gladwin, i.e., converting the DSN address of the EC data slices into physical storage addresses); Providing (¶[0092]-[0094], Gladwin), by the user unit, a result based on comparing the converted at least one specific datum with the converted data from the memory of the user unit (¶[0097]-[0099] and [0104], Gladwin), thereby providing a search result (¶[0097]-[0099] and [0104], Gladwin). Moreillon et al. (US 8176331 B2) disclose a processing key derived from a key derivation function (abstract; col.2, lines 21-53 and col.3, line 46 to col.4, line 9, Moreillon) and using the one-way function and the processing key to convert at least a part of data in memory (abstract and col.3, line 46 to col.4, line 9, Moreillon, i.e., calculating the security key using a one-way function based on the personal key in the user unit of the multimedia processing device and the entity identifier and then using the calculated security key to secure the data exchanged between the processing device and the security module). Wu discloses receiving a processing key derived from a key derivation function using the one-way function (¶[0049]-[0050] and [0101], Wu, i.e., receiving one-way key derivation function KDF) and the processing key to convert one or more parts of data in memory of the user unit (¶[0049]-[0050] and [0053], Wu) and wherein converting one or more parts of data in a memory of the user unit by using the same second one-way function that uses the received processing key (¶[0049]-[0050], [0090] and [0136], Wu)
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
Ito et al. (US 20130332729 A1) disclose a searchable encryption resistant to frequency analysis. A conversion rule management device generates a conversion rule table associating a search keyword with a conversion keyword group. Based on the conversion rule table, a data registration device generates registration data associating encrypted data with an encrypted keyword, and registers the registration data in a server device.
2. Lemar et al. (US 20120155637 A1)/US 2010/0241632 A1) disclose a method for filename lookup that supports multiple character encodings includes converting a filename from an encoding of a requester to a hashed value based on a standard encoding; navigating to entries within an indexed data structure that correspond to the hashed value; for the entries that correspond to the hashed value, comparing filename data stored in the entries to the filename; and determining the best match filename between the filenames stored in the entries and the filename.
3. Trepetin et al. (US 9442980 B1) disclose mathematical method for performing homomorphic operations.

5. Resch et al. (US 9940195 B2) disclose encryption of slice partials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
December 16, 2021